8 So.3d 487 (2009)
James L. MURPHY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0185.
District Court of Appeal of Florida, First District.
May 4, 2009.
James L. Murphy, pro se, Petitioner.
Bill McCollum, Attorney General, and Giselle Lylen, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the May 27, 2008, order dismissing the rule 3.850 motion in Taylor County Circuit Court case number 99-02-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment *488 as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
ALLEN, DAVIS, and BROWNING, JJ., concur.